Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 1 of 11. PageID #: 570




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 GGS INFORMATION SYSTEMS, INC., )                    CASE NO. 1:20CV305
                                )
                Plaintiff,      )                    SENIOR JUDGE
                                )                    CHRISTOPHER A. BOYKO
            vs.                 )
                                )                    OPINION AND ORDER
 HDT EXPEDITIONARY              )
 SYSTEMS, INC.,                 )
                Defendant.      )


 CHRISTOPHER A. BOYKO, SR. J.:

        This matter comes before the Court upon the Motion (ECF DKT #16) of Defendant

 HDT Expeditionary Systems, Inc. to Dismiss First Amended Complaint or in the alternative,

 to Strike Certain Allegations. For the following reasons, the Motion to Dismiss First

 Amended Complaint is granted.

                                  I. BACKGROUND

        Plaintiff GGS Information Systems, Inc. originally filed this action against Defendant

 HDT Expeditionary Systems, Inc. on February 12, 2020. The First Amended Complaint

 (ECF DKT #15) was filed on April 15, 2020.

        Plaintiff provides technical publication and documentation services, including drafting
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 2 of 11. PageID #: 571




 technical manuals for end-user products. Plaintiff’s principal place of business is in

 Pennsylvania. Defendant produces products for military and government solutions and its

 principal place of business is in Solon, Ohio.

        Plaintiff, as a sub-subcontractor, and Defendant, as subcontractor to Berg

 Manufacturing Inc., entered into a contract whereby Plaintiff agreed to develop the Field

 Maintenance Manual with Repair Parts and Special Tools List for the Multi- Temperature

 Refrigerated Container System 03 (“MTRCS”). The MTRCS is an insulated container that

 can store ration components at different temperatures simultaneously.

        Based upon a Statement of Work and other data from Defendant, Plaintiff tendered its

 proposal for a technical manual on June 21, 2017. The proposal included a detailed cost

 summary and a quote of $259,764.00.

        Plaintiff and Defendant executed a Subcontract on July 28, 2017. (ECF DKT #15-2).

 Defendant submitted a Purchase Order for Plaintiff’s services on August 1, 2017, at a firm

 fixed price of $275,000.00. The Delivery Date was scheduled for August 21, 2017. (ECF

 DKT #15-3).

        Within months, Plaintiff realized that the scope of work had expanded, more materials

 needed to be created from “scratch” than previously thought and costs were increasing. The

 parties met on February 28, 2018, and Defendant confirmed that it would pay over and above

 the contract price; so, Plaintiff continued its work on the project. Defendant approved and

 paid for out-of-scope work upon being invoiced. Plaintiff alleges that Defendant’s oral and

 written assurances and course of conduct constituted modifications of their contract and a

 waiver of the requirement that modifications be in writing only.


                                                  -2-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 3 of 11. PageID #: 572




        On or about August 29, 2018, Plaintiff identified additional out-of-scope work. Later,

 on October 25, 2018, Plaintiff advised Defendant that it intended to stop work pending

 assurance of payment.

        On November 5, 2018, Defendant issued a formal written order to stop work, but

 acknowledged that the “stop work” directive was not the result of poor performance. (ECF

 DKT #15-7 at 4).

        On November 7, 2018, Plaintiff responded to Defendant, “as requested, we have

 stopped work.” (ECF DKT #15-7 at 2). However, in return, Plaintiff requested payment on

 all past due invoices and a written acknowledgment that all unpaid invoices would be

 satisfied in full prior to submitting the native source files to Defendant. (Id.).

        Plaintiff alleges that some overdue invoices and almost $13,000.00 in expenses were

 paid; but Defendant refused to pay the remaining open invoices.

        Plaintiff transferred the native source files to Defendant on December 18, 2018. (ECF

 DKT #15-9, Exhibit “I”).

        Plaintiff alleges that Defendant owes $174,411.52 on the Subcontract. Plaintiff’s First

 Amended Complaint asserts Breach of Contract, Unjust Enrichment, Action on Account and

 Promissory Estoppel.

        Defendant moves to dismiss and argues that any pricing changes to the fixed price

 agreement had to be in a written amendment signed by both parties. Also, Defendant argues

 that equitable claims fail where a written contract governs the same subject matter. Further,

 Defendant points to the Limitation of Liability provision in the Berg Contract, which requires

 any action to be brought within one year and which caps liability at the firm subcontract price.


                                                 -3-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 4 of 11. PageID #: 573




 If the Court does not dismiss the entire Amended Complaint, Defendant alternatively moves

 to strike the attorney fee claim as unavailable in a pure contract action and to strike the jury

 demand because of the parties’ contractual jury waiver.

                                II. LAW AND ANALYSIS

 Standard of Review - Fed.R.Civ.P. 12(b)(6)

        “In reviewing a motion to dismiss, we construe the complaint in the light most

 favorable to the plaintiff, accept its allegations as true, and draw all reasonable inferences in

 favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). Factual

 allegations contained in a complaint must “raise a right to relief above the speculative level.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Twombly does not “require heightened fact

 pleading of specifics, but only enough facts to state a claim to relief that is plausible on its

 face.” Id. at 570. Dismissal is warranted if the complaint lacks an allegation as to a necessary

 element of the claim raised. Craighead v. E.F. Hutton & Co., 899 F.2d 485 (6th Cir. 1990).

 The United States Supreme Court, in Ashcroft v. Iqbal, 556 U.S. 662 (2009), discussed

 Twombly and provided additional analysis of the motion to dismiss standard:

             In keeping with these principles a court considering a motion to
             dismiss can choose to begin by identifying pleadings that, because
             they are no more than conclusions, are not entitled to the assumption
             of truth. While legal conclusions can provide the framework of a
             complaint, they must be supported by factual allegations. When there
             are well-plead factual allegations a court should assume their veracity
             and then determine whether they plausibly give rise to an entitlement
             to relief. Id. at 679.

        According to the Sixth Circuit, the standard described in Twombly and Iqbal “obliges

 a pleader to amplify a claim with some factual allegations in those contexts where such

 amplification is needed to render the claim plausible.” Weisbarth v. Geauga Park Dist., 499

                                                 -4-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 5 of 11. PageID #: 574




 F.3d 538, 541 (6th Cir.2007) (quoting Iqbal v. Hasty, 490 F.3d 143, 157-58 (2nd Cir.2007)).

        The Court should disregard conclusory allegations, including legal conclusions

 couched as factual allegations. Twombly, 550 U.S. at 555; J & J Sports Prods. v. Kennedy,

 No. 1:10CV2740, 2011 U.S. Dist. LEXIS 154644, *4 (N.D.Ohio Nov. 3, 2011).

        A written instrument attached to a pleading is a part of the pleading for all purposes.

 Fed.R.Civ.P. 10(c). “In addition, when a document is referred to in the pleadings and is

 integral to the claims, it may be considered without converting a motion to dismiss into one

 for summary judgment.” Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d

 327, 335–36 (6th Cir. 2007).

        “Rule 12(b)(6) does not countenance ... dismissals based on a judge’s disbelief of a

 complaint’s factual allegations ... a well-pleaded complaint may proceed even if it strikes a

 savvy judge that actual proof of those facts is improbable ...” Twombly, 550 U.S. at 556.

 Breach of Contract

        To establish breach of contract in Ohio, “a plaintiff must demonstrate by a

 preponderance of the evidence that (1) a contract existed, (2) the plaintiff fulfilled his

 obligations, (3) the defendant failed to fulfill his obligations, and (4) damages resulted from

 this failure.” Anzalaco v. Graber, 970 N.E.2d 1143, 1148 (Ohio Ct.App. 2012).

 Contract interpretation

        Plaintiff’s First Amended Complaint was brought in federal court under diversity

 jurisdiction. Therefore, the substantive law of Ohio applies; and the district court must look

 for guidance to the decisions of the Ohio Supreme Court. Kepley v. Lanz, 715 F.3d 969, 972

 (6th Cir. 2013). If the Ohio Supreme Court has not spoken on an issue, then the district court


                                                 -5-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 6 of 11. PageID #: 575




 turns to the decisions of its lower courts, to the extent they are persuasive, to predict how the

 Ohio Supreme Court would decide the issue. Id.; Bailey v. V & O Press Co., 770 F.2d 601,

 604 (6th Cir. 1985).

        The cardinal purpose for judicial examination of any written instrument is to ascertain

 and give effect to the intent of the parties. Aultman Hosp. Assn. v. Community Mut. Ins. Co.,

 46 Ohio St.3d 51, 53 (1989). “The intent of the parties to a contract is presumed to reside in

 the language they chose to employ in the agreement.” Kelly v. Med. Life Ins. Co., 31 Ohio

 St.3d 130 (1987), paragraph one of the syllabus.

        In contracts, “words and phrases are to be given their plain and ordinary meaning

 unless manifest absurdity results or unless some other meaning is clearly intended from the

 face or overall contents of the contract.” Williams-Diggins v. Permanent General Assurance

 Corporation of Ohio, No. 108846, 2020 WL 4516931, *2 (Ohio Ct. App., 8th Dist. Aug.6,

 2020) (citing Beverage Holdings, LLC v. 5701 Lombardo, LLC, 159 Ohio St.3d 194, 197

 (2019)).

        A court should read and consider the contractual provisions as a whole and not in

 isolation. Foster Wheeler Enviresponse v. Franklin Cty. Convention Facilities Auth., 78 Ohio

 St.3d 353, 361 (1997). “Courts should not interpret contracts in a way that renders at least

 one clause superfluous or meaningless.” Transtar Elec. Inc. v. A.E.M. Elec. Servs. Corp., 140

 Ohio St.3d 193, 2014-Ohio-3095, ¶ 26 (2014).

        The absence of definitions does not necessarily make terms ambiguous. Nationwide

 Mut. Fire Ins. Co. v. Guman Bros. Farm, 652 N.E.2d 684, 686 (Ohio 1995).

        Ambiguity exists when a term is subject to more than one reasonable interpretation.


                                                -6-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 7 of 11. PageID #: 576




 King v. Nationwide Ins. Co., 519 N.E.2d 1380, 1383 (Ohio 1988); Buckeye Union Ins. Co. v.

 Price, 313 N.E.2d 844, 846 (Ohio 1974). However, courts cannot create ambiguity if none

 exists. Lager v. Miller-Gonzalez, 896 N.E.2d 666, 669 (Ohio 2008); Alexander v. Buckeye

 Pipe Line Co., 374 N.E.2d 146, 150 (Ohio 1978).

        The Court is not permitted to re-write the parties’ contract. “It is not the responsibility

 or function of this court to rewrite the parties' contract in order to provide for a more equitable

 result.” Foster Wheeler Enviresponse, 78 Ohio St. 3d at 362. The Court must consider the

 contract as a whole and not read any provision in isolation. Id. at 361. The Court’s contract

 interpretation must not result in an absurdity. Beverage Holdings, LLC, 159 Ohio St.3d at

 197. The Court is prohibited from rendering a contract provision superfluous or meaningless.

 Transtar Elec., supra at ¶ 26.

 GGS - HDT - Berg Contract Terms

        Plaintiff attaches the Subcontract between GGS and HDT, as well as the Agreement

 between HDT and Berg, to the First Amended Complaint. (ECF DKT #15-2). Following the

 preliminary “whereas” clauses, the Subcontract recites the subject matter of GGS’s and

 HDT’s agreement.

        ¶ 1 is titled “Services” and reads:

        Subcontractor agrees to provide the necessary personnel, materials, services,
        and facilities and otherwise do all things necessary to accomplish the work as
        set forth in Exhibit B, Statement of the Work (the “Services”). The parties
        agree that the Services shall be governed by the terms of this Agreement
        and the terms of the Berg Subcontract, in which the term “Berg” shall
        mean HDT and the term “Subcontractor” shall mean GGS Information
        Services. Where the terms of this Agreement conflict with the terms of the
        Berg Subcontract, the terms of this Agreement shall apply. (Emphasis added).

        This provision broadly describes what Plaintiff will do in support of the contract for

                                                 -7-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 8 of 11. PageID #: 577




 the MTRCS. Also, it recites that the Services will be governed by the terms of both the

 Subcontract and the Berg Contract. For purposes of the Subcontract, the term “Berg” in the

 Berg Contract shall mean Defendant HDT and the term “Subcontractor” shall mean Plaintiff

 GGS.

        ¶ 34 of the Berg Contract is captioned “Definitions.” In that section, “Order” is

 defined as the instrument of contracting, purchasing or ordering, such as “Purchase Order,”

 “PO,” “Subcontract,” “Contract” or any such type designation, including this Agreement, all

 referenced documents, exhibits and attachments. ¶ 34e. (Emphasis added). In addition,

 “Work” or “Works” means all required articles, materials, supplies, goods, and services

 constituting the subject matter of this Agreement. ¶ 34g. (Emphasis added).

        The Limitation of Liability provision (¶ 36) reads as follows:

        Any action by Subcontractor arising out of or related to this Order must be
        commenced within one year after the scheduled date of delivery of the Works.
        Neither party’s liability on any claim of any kind arising out of or related to an
        Order shall exceed the purchase price of the Works which give rise to the
        claim. The provisions of this clause shall survive the term and/or termination
        of this Agreement.

        Plaintiff contends that Defendant cannot rely on the Limitation of Liability clause in

 the Berg Contract for several reasons.

        First, Plaintiff asserts that except for “Services,” no other terms of the Berg Contract

 apply to the Subcontract. (Opposition Brief, ECF DKT #17 at 17). This argument is the

 reverse of the plain reading of ¶ 1 of the Subcontract, which states that the terms (plural) of

 the Berg Contract govern the Services Plaintiff agrees to perform.

        Second, when Plaintiff looks at the wording of the Limitation of Liability provision,

 Plaintiff reads “Subcontractor” to mean HDT, the subcontractor under the Berg Agreement.

                                                -8-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 9 of 11. PageID #: 578




 Thus, Plaintiff believes there is a one-year limitations period on any action brought by HDT.

 (See ECF DKT #17 at 17). However, this reading disregards Plaintiff’s own commitment in

 the Subcontract at ¶ 1, agreeing that “Berg” shall mean HDT and “Subcontractor” shall mean

 GGS.

        Third, the limitations period is defined as within one year of the scheduled date of

 delivery of the Works. Plaintiff notes that there is no dispute that the date of delivery in the

 Purchase Order was August 21, 2017, meaning the limitations period would have run on

 August 21, 2018. Yet, the work performed by Plaintiff for Defendant continued until the end

 of 2018. So, the plain language leads to an absurd result, requiring Plaintiff to bring suit at

 the same time it was conducting work on the project and without knowing whether or not

 there was a breach. (See ECF DKT #17 at 17-18). Defendant denies that an absurdity is

 created, but acknowledges that the business relationship would have been severely strained by

 a lawsuit in the midst of an ongoing services contract.

        With regard to the calculation of the limitations period, the Court is required to look at

 the ordinary meaning of the contract language and to interpret the parties’ intent from the

 words they chose to use. There is no ambiguity here, nor is there a justification to nullify the

 contractual provision. Plaintiff’s factual allegations in the First Amended Complaint show

 that Plaintiff’s work continued and invoices were paid by Defendant beyond the Delivery

 Date of August 21, 2017, and beyond August 21, 2018. Defendant does not argue otherwise.

        Reading the pleading and the attached exhibits liberally in favor of Plaintiff, the Court

 determines that Plaintiff officially stopped work on November 7, 2018, and delivered the

 native source files to Defendant on December 18, 2018. Those facts allow for an action to be


                                                -9-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 10 of 11. PageID #: 579




  timely filed by Plaintiff on or before December 18, 2019. However, the instant case was

  brought on February 12, 2020, outside the agreed one-year limitations period.

         Fourth, Plaintiff contends that the plain language of the Berg Contract references “this

  Order, i.e., the Order between Berg and Subcontractor (HDT.).” Plaintiff asserts further that

  “[n]owhere are Subcontracts identified as part of the Order.” (ECF DKT #17 at 18). Plaintiff

  is in error. The term “Order” in the Berg Contract is defined to mean instruments such as

  “subcontract” and “purchase order.” ¶ 34e.

         Lastly, Plaintiff contends that even if the one-year provision were plausible, it would

  not extinguish Plaintiff’s equitable claims. (ECF DKT #17 at 19). Once again, a plain

  reading of the limitations provision defeats Plaintiff’s argument. The opening words are:

  “Any action.” The Court can only interpret that phrase to be inclusive of equitable actions,

  such as Plaintiff’s Unjust Enrichment and Promissory Estoppel claims.

                                   III. CONCLUSION

         It bears repeating that the Court may not re-write the parties’ contract in order to

  provide a more equitable result. Foster Wheeler Enviresponse, 78 Ohio St. 3d at 362. The

  Court cannot create ambiguity where there is none. Lager, 896 N.E.2d at 669. Moreover, the

  Court is prohibited from interpreting a contract in such a manner as to render any provision

  meaningless. Transtar Elec., supra at ¶ 26.

         A plain and ordinary reading of the parties’ agreements, and most particularly of the

  Limitation of Liability provision, necessitates the conclusion that Plaintiff’s First Amended

  Complaint is barred by the one-year limitations period. Faced with that conclusion, it is

  unnecessary for the Court to address any other of Defendant’s arguments.


                                                -10-
Case: 1:20-cv-00305-CAB Doc #: 21 Filed: 01/25/21 11 of 11. PageID #: 580




         Therefore, for these reasons, the Motion (ECF DKT #16) of Defendant HDT

  Expeditionary Systems, Inc. to Dismiss First Amended Complaint of Plaintiff GGS

  Information Systems, Inc. is granted. The alternative Motion to Strike Certain Allegations is

  denied as moot.



         IT IS SO ORDERED.

         DATE: January 25, 2021


                                       s/Christopher A.Boyko
                                       CHRISTOPHER A. BOYKO
                                       Senior United States District Judge




                                               -11-
